Exhibit 10.2

ADMINISTRATION AGREEMENT

BETWEEN

FS KKR CAPITAL CORP. II

AND

FS/KKR ADVISOR, LLC

This Administration Agreement (this “Agreement”) is made this 18th day of
December, 2019, by and between FS KKR CAPITAL CORP. II, a Maryland corporation
(the “Company”), and FS/KKR ADVISOR, LLC, a Delaware limited liability company
(the “Administrator”).

WHEREAS, the Company is a non-diversified, closed-end management investment
company that has elected to be regulated as a business development company under
the Investment Company Act of 1940, as amended (the “Investment Company Act”);

WHEREAS, simultaneously with the execution of this Agreement, the Company and
the Administrator (in such capacity, the “Adviser”) have entered into that
investment advisory agreement (the “Investment Advisory Agreement”) whereby the
Adviser will furnish investment advisory services (the “Investment Advisory
Services”) on the terms and conditions set forth therein; and

WHEREAS, the Company desires to retain the Administrator to furnish
administrative services (the “Administrative Services”) to the Company on the
terms and conditions hereinafter set forth, and the Administrator wishes to be
retained to provide such services.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

1. Duties of the Administrator.

(a) Retention of Administrator. The Company hereby appoints the Administrator to
furnish, or arrange for others to furnish, the administrative services,
personnel and facilities described below, subject to the supervision, direction
and control of the board of directors of the Company (the “Board”), the
provisions of the Company’s articles of amendment and restatement (as may be
amended from time to time, the “Articles”) and bylaws (as may be amended from
time to time, the “Bylaws”), and applicable federal and state law.

(b) Responsibilities of Administrator. The Administrator shall perform (or
oversee, or arrange for, the performance of) the administrative services
necessary for the operation of the Company, including providing general ledger
accounting, fund accounting, legal services, government relations, investor
relations and other administrative services. Without limiting the generality of
the foregoing, the Administrator shall:

(i) provide the Company with office facilities and equipment, and provide
clerical, bookkeeping, accounting and recordkeeping services, legal services,
and shall provide all such other administrative services as the Administrator
shall from time to time determine to be necessary or appropriate to perform its
obligations under this Agreement;

(ii) on behalf of the Company, enter into agreements and/or conduct relations
with custodians, depositories, transfer agents, distribution disbursing agents,
distribution reinvestment plan administrators, shareholder servicing agents,
accountants, auditors, tax consultants, advisers and experts, investment
advisers, compliance officers, escrow agents, attorneys, dealer managers,
underwriters, brokers and dealers, investor custody and share transaction
clearing platforms, marketing, sales and advertising materials contractors,
public relations firms, investor communication agents, printers, insurers,
banks, third-party pricing or valuation firms, and such other persons in any
such other capacity deemed to be necessary or desirable by the Administrator and
the Company;

(iii) have the authority to enter into one or more sub-administration agreements
(each, a “Sub-Administration Agreement”) with other service providers (each, a
“Sub-Administrator”) pursuant to which the Administrator may obtain the services
of service providers in fulfilling its responsibilities hereunder. Any such
Sub-Administration Agreements shall be in accordance with the requirements of
the Investment Company Act and other applicable federal and state law and shall
contain a provision requiring the Sub-Administrator to comply with Sections 1(e)
and 2 below as if it were the Administrator. The Administrator and not the
Company shall be responsible for any compensation payable to any
Sub-Administrator;

 

1



--------------------------------------------------------------------------------

(iv) as may be requested, make reports to the Board of its performance of
obligations hereunder;

(v) furnish advice and recommendations with respect to such other aspects of the
business and affairs of the Company as the Administrator reasonably shall
determine to be desirable;

(vi) assist the Company in the preparation of and maintaining the financial and
other records that the Company is required to maintain and the preparation,
printing and dissemination of reports that the Company is required to furnish to
stockholders, and reports and other materials filed with the Securities and
Exchange Commission (the “SEC”), any securities exchange or other regulatory
authority;

(vii) provide on the Company’s behalf managerial assistance to those portfolio
companies to which the Company is required to provide such assistance to the
extent such portfolio companies request such assistance;

(viii) assist the Company in determining and publishing the Company’s net asset
value, oversee the preparation and filing of the Company’s tax returns, and
generally oversee and monitor the payment of the Company’s expenses; and

(ix) oversee the performance of administrative and other professional services
rendered to the Company by others.

(c) Acceptance of Appointment. The Administrator hereby accepts such appointment
and agrees during the term hereof to render the services described herein,
subject to the reimbursement of costs and expenses provided for below, and
subject to the limitations contained herein.

(d) Independent Contractor Status. The Administrator, and any others with whom
the Administrator subcontracts to provide the services set forth herein, shall,
for all purposes herein provided, be deemed to be independent contractors and,
except as expressly provided or authorized herein or by other written agreement
of the Company and the Administrator, shall have no authority to act for or
represent the Company in any way or otherwise be deemed agents of the Company.

(e) Record Retention. Subject to review by, and the overall control of, the
Board, the Administrator shall maintain and keep all books, accounts and other
records of the Company that relate to the Administrative Services performed by
the Administrator hereunder as required under the Investment Company Act or the
Advisers Act, as applicable. The Administrator shall render to the Board such
periodic and special reports as the Board may reasonably request or as may be
required under applicable federal and state law, and shall make such records
available for inspection by the Board and its authorized agents, at any time and
from time to time during normal business hours. The Administrator agrees that
all records that it maintains for the Company are the property of the Company
and shall surrender promptly to the Company any such records upon the Company’s
request and upon termination of this Agreement pursuant to Section 7, provided
that the Administrator may retain a copy of such records. The Administrator
further agrees that the records which it maintains for the Company will be
preserved in the manner and for the periods prescribed by the Investment Company
Act and the Advisers Act, as applicable, unless any such records are earlier
surrendered as provided above.

2. The Company’s Responsibilities and Expenses Payable by the Company.

Subject to Exhibit A, the Company, either directly or through reimbursement to
the Administrator, shall bear all costs and expenses of its operations and
transactions not specifically assumed by the Adviser pursuant to the Investment
Advisory Agreement, including (without limitation): organizational and offering
expenses; corporate and organizational expenses relating to offerings of the
Company’s stock; the cost of calculating the Company’s net asset value for each
share class, as applicable, including the cost of any third-party pricing or
valuation services; the cost of effecting sales and repurchases of shares of the
Company’s common stock and other securities; fees payable to third parties
including, without limitation, agents, consultants or other advisors, relating
to, or associated with,

 

2



--------------------------------------------------------------------------------

making investments, monitoring investments and valuing investments, including
fees and expenses associated with performing due diligence reviews of
prospective investments; interest payments on the Company’s debt or related
obligations; transfer agent and custodial fees; research and market data
(including news and quotation equipment and services, and any computer hardware
and connectivity hardware (e.g., telephone and fiber optic lines) incorporated
into the cost of obtaining such research and market data); fees and expenses
associated with marketing efforts; federal and state registration or
notification fees; federal, state and local taxes; fees and expenses of
directors not also serving in an executive officer capacity for the Company or
the Administrator; costs of proxy statements, stockholders’ reports, notices and
other filings; fidelity bond, directors and officers errors and omissions
liability insurance and other insurance premiums; direct costs such as printing,
mailing, long distance telephone and staff costs; fees and expenses associated
with accounting, corporate governance, independent audits and outside legal
costs; costs associated with the Company’s reporting and compliance obligations
under the Investment Company Act and applicable federal and state securities
laws, including compliance with the Sarbanes-Oxley Act of 2002, as amended; all
costs of registration and listing the Company’s common stock or other securities
on any securities exchange; brokerage commissions for the Company’s investments;
all other expenses incurred by the Administrator, any Sub-Administrator or the
Company in connection with administering the Company’s business, including
expenses incurred by the Administrator or any Sub-Administrator in performing
the Administrative Services for the Company and administrative personnel paid by
the Administrator or any Sub-Administrator; and any expenses incurred outside of
the ordinary course of business, including, without limitation, costs incurred
in connection with any claim, litigation, arbitration, mediation, government
investigation or similar proceeding and indemnification expenses as provided for
in the Articles or Bylaws.

3. No Fee; Reimbursement of Expenses.

(a) In full consideration for the provisions of the services provided by the
Administrator under this Agreement, the parties acknowledge that there shall be
no separate fee paid in connection with the services provided, notwithstanding
that the Company shall reimburse the Administrator no less than quarterly for
all costs and expenses incurred by the Administrator in performing its
obligations and providing personnel and facilities hereunder, subject to Exhibit
A.

(b) The Administrator shall allocate the cost of such services to the Company
based on factors such as total assets, revenues, time allocations and/or other
reasonable metrics consistent with past practice (but solely to the extent such
past practice is not inconsistent with the policies of the Administrator).

4. Other Activities of the Administrator.

The services provided by the Administrator to the Company are not exclusive, and
the Administrator may engage in any other business or render similar or
different services to others, so long as its services to the Company hereunder
are not impaired thereby, and nothing in this Agreement shall limit or restrict
the right of any manager, partner, member (including its members and the owners
of its members), officer or employee of the Administrator to engage in any other
business or to devote his or her time and attention in part to any other
business, whether of a similar or dissimilar nature, or to receive any fees or
compensation in connection therewith (including fees for serving as a director
or trustee of, or providing consulting services to, one or more of the Company’s
portfolio companies, subject to applicable law). The Administrator assumes no
responsibility under this Agreement other than to render the services called for
hereunder. It is understood that directors, officers, employees and stockholders
of the Company are or may become interested in the Administrator and its
affiliates, as directors, officers, employees, partners, interestholders,
members, managers or otherwise, and that the Administrator and directors,
officers, employees, partners, interestholders, members and managers of the
Administrator and its affiliates are or may become similarly interested in the
Company as stockholders or otherwise.

5. Responsibility of Dual Directors, Officers and/or Employees.

If any person who is a manager, partner, member, officer or employee of the
Administrator is or becomes a director, officer and/or employee of the Company
and acts as such in any business of the Company, then such manager, partner,
member, officer and/or employee of the Administrator shall be deemed to be
acting in such capacity solely for the Company, and not as a manager, partner,
member, officer or employee of the Administrator or under the control or
direction of the Administrator, even if paid by the Administrator.

 

3



--------------------------------------------------------------------------------

6. Indemnification.

The Administrator and any Sub-Administrator (and their officers, managers,
partners, members (and their members, including the owners of their members),
agents, employees, controlling persons (as defined in the Investment Company
Act) and any other person or entity affiliated with, or acting on behalf of, the
Administrator or Sub-Administrator) (each, an “Indemnified Party” and,
collectively, the “Indemnified Parties”), shall not be liable to the Company for
any action taken or omitted to be taken by any such Indemnified Party in
connection with the performance of any of its duties or obligations under this
Agreement or otherwise as the administrator of the Company, and the Company
shall indemnify, defend and protect the Indemnified Parties (each of whom shall
be deemed a third party beneficiary hereof) and hold them harmless from and
against all damages, liabilities, costs and expenses (including reasonable
attorneys’ fees and amounts reasonably paid in settlement) (“Losses”) incurred
by the Indemnified Parties in or by reason of any pending, threatened or
completed action, suit, investigation or other proceeding (including an action
or suit by or in the right of the Company or its security holders) arising out
of or otherwise based upon the performance of any of the Indemnified Parties’
duties or obligations under this Agreement, any Sub-Administration Agreement or
otherwise as the administrator of the Company, to the extent such Losses are not
fully reimbursed by insurance, and to the extent that such indemnification would
not be inconsistent with the Articles, the laws of the State of Maryland, the
Investment Company Act or other applicable law. Notwithstanding the preceding
sentence of this Section 6 to the contrary, nothing contained herein shall
protect or be deemed to protect the Indemnified Parties against or entitle or be
deemed to entitle the Indemnified Parties to indemnification in respect of, any
Losses to the Company or its stockholders to which the Indemnified Parties would
otherwise be subject by reason of willful misfeasance, bad faith or gross
negligence in the performance of the Administrator’s duties or by reason of the
reckless disregard of the Administrator’s duties and obligations under this
Agreement (to the extent applicable, as the same shall be determined in
accordance with the Investment Company Act and any interpretations or guidance
by the SEC or its staff thereunder). In addition, notwithstanding any of the
foregoing to the contrary, the provisions of this Section 6 shall not be
construed so as to provide for the indemnification of any Indemnified Party for
any liability (including liability under federal securities laws which, under
certain circumstances, impose liability even on persons that act in good faith),
to the extent (but only to the extent) that such indemnification would be in
violation of applicable law, but shall be construed so as to effectuate the
provisions of this Section 6 to the fullest extent permitted by law.

7. Duration and Termination of Agreement.

(a) Term. This Agreement shall remain in effect with respect to the Company for
two (2) years commencing on the date hereof, and thereafter shall continue
automatically for successive annual periods until terminated in accordance
herewith.

(b) Termination. This Agreement may be terminated at any time, without the
payment of any penalty, upon sixty (60) days’ written notice to the other party.
This Agreement and the rights and duties of a party hereunder may not be
assigned, including by operation of law, by a party without the prior consent of
the other party. The provisions of Section 6 of this Agreement shall remain in
full force and effect, and the Administrator shall remain entitled to the
benefits thereof, notwithstanding any termination of this Agreement.

(c) Payments to and Duties of Administrator Upon Termination.

(i) After the termination of this Agreement, the Administrator shall not be
entitled to reimbursement for further services provided hereunder, except that
it shall be entitled to receive from the Company within thirty (30) days after
the effective date of such termination all unpaid reimbursements due and payable
to the Administrator prior to termination of this Agreement.

 

4



--------------------------------------------------------------------------------

(ii) The Administrator shall promptly upon termination:

(A) deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;

(B) deliver to the Board all assets and documents of the Company then in custody
of the Administrator; and

(C) cooperate with the Company to provide an orderly transition of the
Administrative Services.

8. Notices.

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.

9. Amendments.

This Agreement may be amended in writing by mutual consent of the parties
hereto, subject to the provisions of the Investment Company Act.

10. Entire Agreement; Governing Law.

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof.

Notwithstanding the place where this Agreement may be executed by any of the
parties hereto, this Agreement shall be construed in accordance with the laws of
the State of New York. For so long as the Company is regulated as a business
development company under the Investment Company Act, this Agreement shall also
be construed in accordance with the applicable provisions of the Investment
Company Act, and any other then-current regulatory interpretations thereunder.
To the extent the applicable laws of the State of New York, or any of the
provisions herein, conflict with the provisions of the Investment Company Act,
the latter shall control.

11. Severability.

If any provision of this Agreement shall be declared illegal, invalid, or
unenforceable in any jurisdiction, then such provision shall be deemed to be
severable from this Agreement (to the extent permitted by law) and in any event
such illegality, invalidity or unenforceability shall not affect the remainder
hereof.

12. Counterparts.

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original copy and all of which together shall constitute one and the same
instrument binding on all parties hereto, notwithstanding that all parties shall
not have signed the same counterpart.

13. Third Party Beneficiaries.

Except for any Sub-Administrator (with respect to Section 6) and any Indemnified
Party, such Sub-Administrator and Indemnified Party, each being an intended
beneficiary of this Agreement, this Agreement is for the sole benefit of the
parties hereto and their permitted assigns and nothing herein express or implied
shall give or be construed to give to any person, other than the parties hereto
and such assigns, any legal or equitable rights hereunder.

14. Survival.

The provisions of Sections 6, 7(b), 7(c), 10, 13 and this Section 14 shall
survive termination of this Agreement.

 

5



--------------------------------------------------------------------------------

15. Listing

The provisions set forth in Exhibit A to this Agreement shall apply prior to a
Listing. Following a Listing, the Company may restate this Agreement to remove
this Section 15, Exhibit A and any reference to Exhibit A in this Agreement
without any further action by the Board or the Company’s stockholders.

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

FS KKR CAPITAL CORP. II By:  

/s/ Stephen Sypherd

  Name:  Stephen Sypherd   Title:    General Counsel and Secretary

 

FS/KKR ADVISOR, LLC By:  

/s/ Stephen Sypherd

  Name:  Stephen Sypherd   Title:    General Counsel and Secretary



--------------------------------------------------------------------------------

EXHIBIT A

Capitalized terms used but not defined shall have the meanings ascribed to such
terms in the Administration Agreement, dated as of December 18, 2019 (the
“Agreement”), between FS KKR Capital Corp. II and FS/KKR Advisor, LLC

1. Limitations on Reimbursement of Expenses. Excluded from the allowable
reimbursement shall be:

(a) rent or depreciation, utilities, capital equipment, and other administrative
items of the Administrator; and

(b) salaries, fringe benefits, travel expenses and other administrative items
incurred by or allocated to any controlling person (as defined in the Investment
Company Act) of the Administrator (or any individual performing such services)
or a holder of 10% or greater equity interest in the Administrator (or any
person having the power to direct or cause the direction of the Administrator,
whether by ownership of voting securities, by contract or otherwise).

2. Covenants of the Administrators

(a) Reports to Stockholders

(i) Previous Reimbursement Reports. The Administrator shall prepare or shall
cause to be prepared a report, prepared in accordance with the American
Institute of Certified Public Accountants United States Auditing Standards
relating to special reports, and distributed to stockholders not less than
annually, containing an itemized list of the costs reimbursed to the Adviser
pursuant to Section 3 of the Agreement for the previous fiscal year. The special
report shall at a minimum provide:

(A) A review of the time allocations of individual employees, the costs of whose
services were reimbursed; and

(B) A review of the specific nature of the work performed by each such employee.

(b) Proposed Reimbursement Reports. The Administrator shall prepare or shall
cause to be prepared a report containing an itemized estimate of all proposed
expenses for which it shall receive reimbursements pursuant to Section 3 of the
Agreement for the next fiscal year, together with a breakdown by year of such
expenses reimbursed in each of the last five public programs formed by the
Administrator.

(c) Reports to State Officials. The Adviser shall, upon written request of any
official or agency administering the securities laws of a state, province or
commonwealth, submit any of the reports and statements to be prepared and
distributed by it pursuant to this Exhibit A, Section 2 to such official or
agency.